      Case 3:21-mj-00029-CHL Document 6 Filed 01/22/21 Page 1 of 1 PageID #: 20

                                  United States District Court
                                  Western District of Kentucky
                                         at Louisville

UNITED STATES OF AMERICA                                                                          PLAINTIFF

VS.                                                          CRIMINAL ACTION NUMBER: 3:21-MJ-29

MICHAEL SPARKS
                                                                                                 DEFENDANT

                                                   ORDER

       The above-styled case was scheduled for a preliminary hearing on January 22, 2021 on a Complaint

from the District of Columbia (Case Number 1:21MJ-98). On January 21, 2021, the defendant filed a

Waiver of Rule 5 Hearing (DN 4). Per the waiver, the defendant waived his right to a preliminary hearing

in this district and requested that a preliminary hearing be held in the prosecuting district.

       Accordingly,

       IT IS HEREBY ORDERED that the defendant shall report to District of Columbia for further

proceedings on January 28, 2021 at 1:00 p.m. via video conference. The undersigned’s Case Manager

will provide the Zoom link to counsel via email.



        January 22, 2021




cc: Counsel, USM, USDC-D.C.
